Citation Nr: 0127140	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-11 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 1977 
and from January 1982 to January 1985.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1999 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for PTSD.  In September 
2001, the veteran participated in a video conference hearing 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his PTSD diagnosis stems from his 
exposure to traumatic events in service.  An April 1998 VA 
PTSD examination resulted in a diagnosis of PTSD which 
appears to conform to DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. 1994, (DSM-IV).  See 38 C.F.R. 
§§ 3.304(f); 4.125(a) (2001).  The veteran's non-combat 
stressors supporting the PTSD diagnosis were identified as: 
1) witnessing a sergeant being killed in a jeep accident at 
Fort Benning, Georgia in 1974; 2) witnessing the suicide of a 
friend by rope hanging in 1975; 3) witnessing a friend being 
killed in a tank accident at Fort Polk, Louisiana in 1984; 
and 4) witnessing a soldier being run over by a tank during 
"National Guard" maneuvers at Fort Erwin, California.  An 
October 1997 VA clinical record identified the veteran's 
claimed near drowning experience during maneuvers in Germany 
as a possible non-combat stressor.

Entitlement to service connection for PTSD requires (1) a 
diagnosis of PTSD which conforms to the criteria under the 
DSM- IV, (2) a link, established by medical evidence, between 
current symptoms and an in- service stressor, and (3) 
credible supporting evidence that the claimed stressor 
occurred.  38 C.F.R. § 3.304(f) (2001).  "Credible 
supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources, see Gaines v. 
West, 11 Vet. App. 353 (1998), but may not be established 
solely on a claimant's contentions.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Examples of "other supportive 
evidence" includes, but is not limited to, incidents of a 
plane crash, ship sinking, explosion, rape or assault, or 
duty in a burn ward or graves registration unit.  See 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI (1998).

In October 1998, the RO received the veteran's summary of 
stressors which contained allegations that were largely 
incapable of substantiation.  Upon a careful review of the 
veteran's clinical records and September 2001 testimony, the 
Board has gleaned additional details of the alleged stressor 
events which require clarification by the veteran and 
subsequent verification by the RO.  According to statements 
of record, the veteran has alleged the following non-verified 
stressors:

1) In approximately late 1973 or early 1974, 
the veteran claims to have witnessed the 
results of a jeep accident in which 
"Sergeant" "Rodriguez," rank "E5," was 
killed in a jeep accident while performing 
maneuvers with the Hotel Company, 197th 
Infantry, or alternatively 11 Bravo Infantry, 
on Kelly Hill at Fort Benning, Georgia;

2) In approximately 1975, he claims to have 
witnessed the suicide of a "Puerto Rican or 
Mexican" friend by rope hanging while serving 
with the 23rd Ordnance Company at the Battery 
across the street from Heilbrou, Germany;

3) In 1983, he claims a near drowning 
experience in a river crossing exercise while 
serving with the 1/61st Infantry, 5th Infantry 
Division at Fort Polk, Louisiana;

4) In 1984, he felt fear when performing a 
river crossing exercise while serving with the 
1/61st Infantry, 5th Infantry Division at Fort 
Polk, Louisiana;

5) In 1984, he witnessed a soldier being 
killed in a tank accident while serving with 
the 1/61st Infantry, 5th Infantry Division at 
Fort Polk, Louisiana;

6) In 1984, he witnessed a soldier being 
killed in a tank accident while serving in a 
desert exercise with the 1/61st Infantry, 5th 
Infantry Division at Fort Erwin, California;

7) he claims to have almost drowned crossing 2 
rivers while stationed in Germany.

The Board is of the opinion that the veteran has provided 
sufficient information regarding the alleged death of 
"Sergeant Rodriguez" which can be forwarded to the 
appropriate agency for verification.  The RO should also 
obtain the service personnel records for the veteran's first 
period of active service.  Thereafter, the RO should seek 
verification of the veteran's other non-combat stressors.

On remand, the RO should also conduct any further development 
warranted under VCAA and the recently enacted implementing 
regulations.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request the following information regarding 
his stressor history:

a) he should provide the name of his 
"Puerto Rican or Mexican" friend, 
and the approximate month or season 
in 1975, who committed suicide by 
rope hanging while serving with the 
23rd Ordnance Company at the Battery 
across the street from Heilbrou, 
Germany; 

b) he should provide the approximate 
month or season in 1984 where he 
witnessed a soldier being killed in a 
tank accident while serving with the 
1/61st Infantry, 5th Infantry Division 
at Fort Polk, Louisiana;

c) he should provide the approximate 
month or season in 1984 where he 
witnessed a soldier being killed in a 
tank accident while serving in a 
desert exercise with the 1/61st 
Infantry, 5th Infantry Division at 
Fort Erwin, California;

d) he should provide the approximate 
date and location where he claims to 
have almost drowned crossing 2 rivers 
while stationed in Germany.

The veteran is hereby advised that 
verification of his alleged stressors will 
depend upon him providing sufficiently 
detailed information regarding those 
stressors.  See Hayes v. Brown, 5 Vet. App. 
60, 68 (1993) (a claimant must cooperate by 
providing information within his control).

2.  The RO should obtain the veteran's service 
personnel records for his period of active 
service from July 1973 to July 1977.

3.  The RO should send a report of claimed 
stressors; a copy of all statements pertaining 
to stressful events provided by the veteran in 
support of his claim; a copy of this remand 
and all associated documents to the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150. The RO 
should request verification of any reported 
stressors. The USASCRUR should be requested to 
provide any information which might 
corroborate each of the veteran's alleged 
stressors.  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

5.  Thereafter, the RO should readjudicate the 
claim for service connection for PTSD.  If the 
claim remains denied, the RO should provide 
the veteran and his representative a 
Supplemental Statement of the Case (SSOC) and 
allow an appropriate time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




